DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 are currently pending.

Response to Amendments
Applicant’s amendments filed 02/17/2021 have been entered.
Claims 1-4 have been entered.
The Section 112(b) rejections have been withdrawn due to Applicant’s amendments.
The Section 102 rejections have been updated to reflect Applicant’s amendments.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-8, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (GB 2,234,935 A).
Regarding claim 1,
Chu teaches a construction element which intrinsically has a total length (L), a total width (B), and a total height (H) (Chu: abstract; Figs. 1-4; pg. 1, par. 1-3, pg. 2, par. 1). The construction element comprises a first skin (13, a first cover plate), a second skin (14, a second 13), wherein the first cover plate (13) and the second cover plate (14) each have a length corresponding to a total length (L), and wherein the first cover plate (13) and the second cover plate (14) each have a width corresponding to the total width (B) (Chu: Figs. 1-4; pg. 2, par. 1, pg. 3, par.  8, pg. 4, par. 1 and 2). The construction element further comprises a core layer of bamboo sections (12, tube segments) located between said first cover plate and said second cover plate which intrinsically have tube lengths (LR) extending in a longitudinal extension direction in which said segments extend along either the total length (L) and/or the total width (B) depending on which axis is labeled the length and which is labeled the width (Chu: Figs. 1-4; pg. 3, all, pg. 4, par. 1-3). The tube segments are made of bamboo and thus may be considered to “consist” or “comprise” a wood-based material (Chu: pg. 1 and 2).
The limitation requiring the tube segments to each comprise a wall which is delimited by exactly two “cut” ends is satisfied by the tube segments having walls that are delimited by two ends. That is, the limitation requiring the two ends to be “cut” is product by process language. The tube segments comprise walls which are delimited by exactly two “cut” ends as the bamboo is cut into tubular sections and the two “ends” of said tube may be considered the exactly two “cut ends” delimited in the circumferential direction as the two ends are “cut” to length as said tubular sections have a defined length dimension (Chu: Fig. 1, pg. 1 and 2). When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113.
 Regarding claim 2,
Chu teaches the construction element required by claim 1. Chu further teaches the core layer comprising the bamboo tube segments (12) are glued to the first cover plate (13) in which at least one tube segment extends in the direction of the total length (L), and wherein the tube length (LR) may be considered to correspond to the total width (B) as a tube extends the entirety of one axis as shown in Figures 1 and 4A-4C and the construction element itself may have a square shape (i.e. the length and width direction would be the same size) (Chu: Figs. 1 and 4A-4C; pg. 2, par. 1). It is noted that as the tube segments may be glued to the first cover plate, it may be considered “mechanically connected” in light of Applicant’s specification in which gluing is used as an example of a mechanical connection (Applicant’s PGpub: par. 0046). It is noted that the “in particular” language is interpreted as optional as explained in the Section 112(b) rejection above.
Regarding claim 3,
Chu teaches the construction element required by claim 1. Chu further teaches the tube segments are cut into segments which can be considered to have cross-sections with angles, as shown in Figures 1-4, as a result of the cutting the bamboo tubes into tube segments and thus may be considered to have an “angular cross-section” (Chu: Fig. 2).
Regarding claim 6,
Chu teaches the construction element required by claim 1. Chu further teaches that the layer formed from tube segments (12) forms a row of tube segments arranged parallel to each other, which extends in the direction which may correspond to the total length (L) or the total width (B) (Chu: Figs. 1 and 4).
Regarding claim 7,
Chu teaches the construction element required by claim 6. Chu further teaches all of the tube segments in a row in a given layer are glued to the first cover plate by what may be considered “cut ends” (Chu: Figs. 2 and 4; pg. 1, par. 5, pg. 2, par. 1, pg. 3, par. 8, pg. 4, par. 1). ). It is noted that as the tube segments may be glued to the first cover plate, it may be considered “mechanically connected” in light of Applicant’s specification in which gluing is used as an example of a mechanical connection (Applicant’s PGpub: par. 0046).
Regarding claim 8,
Chu teaches the construction element required by claim 1. Chu further teaches the layer comprising tube sections (12) arranged in parallel to each other may further comprise at least a sublayer (core layers) that may be considered to be formed form a series such as layers (15a) – (15c) that may be considered to extend in the direction of the total length (L) or the total width (B) (Chu: Fig. 4c).
Regarding claim 12,
Chu teaches the construction element required by claim 8. Chu further teaches the tube lengths (LR) of the layers and the sub layers may be oriented at right angles compared to each other and are shown to extend along an axis of the laminate (Chu: Fig. 4C; pg. 4, par. 3). Thus, the tube lengths of at least one sublayer may extend in a direction of the total width (B) and one sub layer may extend in a direction of the total length (L).
Regarding claim 14,
Chu teaches the construction element required by claim 1. Chu further teaches the construction element may further comprise an intermediate skin layer (15) composed of wood based materials (an insulative element) (Chu: Fig. 4C; pg. 3, par. 8, pg. 4, par. 3).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Fu et al. (US 2011/0151172 A1).
Regarding claims 4 and 5,
Chu teaches the construction element required by claim 1. Chu is silent towards the tube segments having an octagonal segmental shape cross-section. However, Chu does teach segmenting the bamboo tube sections (Chu: Figs. 2 and 3).
Fu teaches structural materials (construction elements) composed of polygonal bamboo units (tubes) (Fu: abstract). Fu teaches the bamboo tube structures preferably have a polygonal structure in which the number of edges of said polygon structure is from 4-8, wherein 8 is an octagonal structure, to provide bamboo structures that balance minimizing bamboo material waste without weakening the strength of the bamboo (Fu: par. 0053).
Chu and Fu are in the corresponding field of bamboo based construction elements for providing construction boards. Therefore, it would have been obvious to one of ordinary skill in the art to design the tube segments of Chu to have an octagonal segmented shaped cross-section to provide for improved bamboo strength and to minimize bamboo waste as taught by Fu.

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chu.
Regarding claims 9-10 and 13,
Chu teaches the construction element required by claim 8. Chu further teaches additional tube segment layers (12a) – (12c) may be laminated with additional sub layers, such as sub layers (15a) – (15c) (i.e. a first sublayer, a second sublayer, and a further sublayer each having tube segments) (Chu: Fig. 4C; pg. 4, par. 3). Thus, the construction element comprising the layer of tube segments may be considered to comprise a first sublayer and a second sublayer each being laminated with a layer of tube segments having cut ends. Chu further describes that the layer of tube segments, called core layers, are glued to external skin layers (13 and 14) in previous embodiments wherein the glue is connected to what may be considered a cut end (Chu: pg. 4, par. 1). Therefore, it would be obvious to one of ordinary skill in the art to utilize adhesives to glue the additional sublayers to the additional layers comprising tube segments to provide an improved adhesion between the layers in the respective laminate. It is noted that as the tube segments may be glued to the first cover plate, it may be considered “mechanically connected” in light of Applicant’s specification in which gluing is used as an example of mechanical connection (Applicant’s PGpub: par. 0046). Chu further teaches the tube lengths (LR) of the layers and the sub layers may be oriented at right angles compared to each other and are shown to extend along an axis of the laminate (Chu: Fig. 4C; pg. 4, par. 3). Thus, the tube lengths of at least one sublayer may extend in a direction of the total width (B) and one sub layer may extend in a direction of the total length (L). Wherein an embodiment exist in which tube segments of the first and second sublayers extend along the total length (L) and the tube length of the further sublayer extend in the direction of the total width (B) of the construction element (Chu: Fig. 4C).
Regarding claim 11,
Chu teaches the construction element required by claim 8. Chu teaches the construction element required by claim 8. Chu further teaches additional tube segment layers (12a) and (12c) may be laminated with additional sub layers, such as sub layers (15a) and (15c) (Chu: Fig. 4C; pg. 4, par. 3). Thus, the construction element comprising the layer of tube segments may be considered to comprise a first sublayer and a second sublayer each being laminated with a layer of tube segments having cut ends. Additionally, the intermediate layer (15b) may be considered an intermediate plate (Chu: Fig. 4C; pg. 4, par. 3) Chu further describes that the layer of tube segments, called core layers, are glued to external skin layers (13 and 14) in previous embodiments (Chu: pg. 4, par. 1). Therefore, it would be obvious to one of ordinary skill in the art to utilize adhesives to glue the additional sublayers to the additional layers and intermediate layer comprising tube segments to provide an improved adhesion between the layers in the respective laminate. It is noted that as the tube segments may be glued to the first cover plate, it may be considered “mechanically connected” in light of Applicant’s specification in which gluing is used as an example of mechanical connection (Applicant’s PGpub: par. 0046).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Yako (US 2013/0316127 A1).
Regarding claims 14 and 15,
Chu teaches the construction element required by claim 1. Chu does not explicitly teach wherein the construction element comprises at least one insulating element arranged in a cavity wherein the cavity is formed by at least one of the tube segments of the layer. However, Chu does teach cavities formed between tube segments in a layer (Chu: Figs. 1 and 4
Yako teaches bamboo tube segments cut and arranged in a row wherein adjacent tube segments form cavities between said tube segments which are filled and glued to osteoid bodies (16) which may be considered an “insulating element” as they are made of the bamboo material and every material that is not “conducting” may have some degree of insulation (Yako: abstract; Figs. 10-11; par. 0010, 0016, 0033-0034, and 0052-0055). The glued osteoid bodies help adjust the thickness and improve strength of the bamboo based board (Yako: par. 0052-0056).
Chu and Yako are in the corresponding of bamboo based boards comprising tube segments for use in construction materials. Therefore, it would be obvious to one of ordinary skill in the art to glue the insulating material of Yako in cavities formed by at least one of the tube segments in the layer of Chu to provide for improved board strength for the desired board thickness as taught by Yako.

Response to Arguments
Applicant’s arguments filed 02/17/2021 have been fully considered but they are not found persuasive.
Applicant argues that Chu does not teach or suggest the limitation requiring the at least one tube segments to be delimited by exactly two cut ends. Applicant points to pg. 3, second and third paragraphs, of the specification that states the cutting ends of the pipe segments in the circumferential direction and that the opening of the pipe segment in the circumferential direction is limited by the cutting ends. Applicant then states that the term “cutting” is described as parallel to the longitudinal extension direction end of the pipe segments and that the ends running perpendicular to the longitudinal extension direction are referred to as “cutting 
The arguments are not found persuasive as the term “cut” or “cutting” of the ends is product by process language and is not given patentable weight. Further, there appears to be no special definition applied to the phase “cut ends” and is therefore given the broadest reasonable interpretation in light of the specification. It is improper to import limitations from the specification into the claims. See MPEP 2111.01. Further, an annotated Fig. 1 from Chu is shown below, in which the arrows point to a wall of the tubular section that is delimited by two ends that are cut to length, the cuts are made through the circumference direction much like Fig. 11 of Applicant’s specification in which items 6 and 7 represent two cut faces. The alleged 4 cutting ends are preprocess steps as detailed in Fig. 1 of Chu and do not translate to the final product. The end result may be interpreted as having two cut ends given the product by process nature of the word “cut” as the circumference of the tube wall must have ends in the length direction which delimits the length of the tube wall. Thus, the claims do not preclude this interpretation in light of the specification. It is further noted that the claim requires the tube segments to each “comprise” a wall which is delimited by exactly two ends. Thus, the claim does not require the entire tube segment to have a wall delimited by two cut ends but must just comprise such a segment.

    PNG
    media_image1.png
    141
    358
    media_image1.png
    Greyscale

Applicant argues that the claims require a wood material, which is distinct form the natural wood (bamboo) used in Chu.
The argument is not found persuasive as the specification does not provide any special definition for a “wood material”. As such, the broadest reasonable interpretation of a “wood material” would be any material composed of wood. As bamboo is a natural wood, it may reasonable be considered a wood material.
Applicant argues that Chu does not recognize or teach the advantages of the current invention such as improve stability.
The argument is not found persuasive as there is no standard that the prior art product must be specifically designed with the same set of goals or advantages in mind as the Applicant’s specification. The prior art structure reads on the claimed structure and would therefore establish a proper rejection under Section 102 or Section 103 depending on which claims Applicant is referring. Further, the alleged advantages are currently not required by the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.